PD-0656-15
                        TO THE COURT' OF CRIMINAL APPEALS
                                       P.O. Box 12308
                                     AUSTIN, Tl-XAS 78711




                               No.


LAWAN PALUMBO                                        In the Court of Criminal Appeals of
                                          X
                                          X
VS.                                       X                                    RECEIVED IN
                                          X                               COURT OF CRIMINAL APPEALS
                                          X
The State of Texas                        X          The State of Texas
                                                                                MAY 29 2015

                                                                             Abel Acosta, Clerk
           Pro Se Appellant's Motion to Extend Time to File PDR




To The Honorable Judges Of The Court Of Criminal Appeals:

                                               I.


      The First Court of Appeals affirmed the conviction in cause number 01-13-

01072-CR on April 16, 2015.

                                              II.


      The PDR in this case was therefore due no later than May 16, 2015.

                                              III.


      In compliance with Texas Rule of Appellate Procedure 68.2(c), this motion for

extension, which is being maiJed on May 28, 2015, is timely filed, since it is within 15

days after the original deadline for the PDR.
                                                                      FILED IN
                                                              COURT OF CRIMINAL APPEALS

                                                                     MAY 29 2015

                                                                   Abel Acosta, Clerk
                                            IV.


       Appellant requests this extension because she needs time to file apro se PDR.

                                            V.
       Appellant requests an extension of 60 days, which is necessary so that the PDR

can be thoroughly written and timely filed. This motion is not made for the purpose

of delay.




                                       Lawan Paulmbo
                                       1871 Lee Street
                                       DesPlaines, 111. 60018


                              Certificate of Service


      By my signature below, I hereby certify that a true and correct copy of the
above has been sent to the Harris County District Attorney's Office by mail to:

Harris County District Attorney's Office
Appellate Division
1201 Franklin, 6th Floor
Houston, TX 77002




                                           .awan Palumbo
                      PRESS FIRMLY TO SEAL
WESS FIRMLY TO SEAL                          ctQ/LPQ